Order unanimously reversed, without costs, and petitions validated. Memorandum: In this proceeding commenced by petitioner, Robert D. Kolken, candidate for the Republican Party nomination for the position of Associate Judge of the City Court of Buffalo, Special Term invalidated the designating petitions of appellants, Alois C. Mazur, Samuel L. Green and John A. Ramunno, on the ground of insufficient valid signatures. The burden of proof in a proceeding to invalidate designating petitions is upon the person challenging them (Matter of Molloy v Lawley, 32 AD2d 175, revd on other grounds 25 NY2d 814; Civilette v Caccamise, 42 AD2d 1026). Petitioner has failed to sustain his burden of establishing substantial noncompliance with the Election Law (Matter of Rothstein v Chiavaroli, 41 AD2d 1024; Matter of Mans v Lawley, 17 AD2d 719). A petition designating candidates for public office will not be invalidated because an authenticating witness erroneously describes himself as notary, public rather than a commissioner of deeds (Matter of Cubismo v Cohen, 47 NYS2d 952, affd 267 App Div 891) nor because a subscribing witness employs a shorthand form of his or her given name (Election Law, § 138-a; Matter of McManus v DeSapio, 13 Misc 2d 513, affd 7 AD2d 613, affd 5 NY2d 773). "In the absence of allegations of fraud, substantial compliance with the Election Law is sufficient. The People’s will should not be fettered by technicalities requiring precise compliance.” (Matter of Rosen v McNab, 25 NY2d 798, 799; Matter of Lloyd v Power, 37 AD2d 792; Matter of Reed v Power, 37 AD2d 793). The order appealed from is reversed and the Board of Elections directed to place the names of appellants Mazur, Ramunno and Green on the ballot. (Appeal from order of Erie Special Term in proceeding to invalidate designating petitions.) Present—Marsh, P. J., *799Moule, Mahoney, Goldman and Witmer, JJ. (Order entered August 27, 1975.)